Exhibit 10.1

 

[g256561kki001.jpg]

 

Alkermes plc Affiliated Company Fiscal Year 2015

Reporting Officer Performance Pay Plan (the “Plan”)

 

Philosophy

 

We support a pay-for-performance approach to variable compensation that rewards
individual and Company performance towards the achievement of our Company
objectives. This Plan is designed to reward for outstanding Company and
individual performance, motivate reporting officers to focus on and work
together toward achieving Company objectives; and to provide competitive
compensation to our reporting officers within our industry.

 

Eligibility

 

The following reporting officers of the Company and its affiliates are eligible
to participate in the Plan:

 

·                  Chief Executive Officer and Chairman of the Board of
Directors

·                  President

·                  Senior Vice President, Chief Financial Officer and Treasurer

·                  Senior Vice President, Corporate Development

·                  Senior Vice President, Chief Legal Officer, Chief Compliance
Officer and Secretary

·                  Senior Vice President, Research and Development and Chief
Medical Officer

·                  Senior Vice President, Chief Operating Officer and Chief Risk
Officer

·                  Senior Vice President, Chief Commercial Officer

·                  Senior Vice President, Corporate Communications

 

Should an employee become a reporting officer of the Company during the
Company’s fiscal year, he or she shall become eligible to participate in the
Plan at the discretion of the Compensation Committee of the Board of Directors
of Alkermes plc (the “Compensation Committee”). The performance period under the
Plan consists of the twelve month period from January 1, 2015 to December 31,
2015.  To be eligible to participate in this Plan, the reporting officer must be
actively employed by the Company at the time awards are paid by the Company.
Performance pay awards will be paid prior to two and one half months after the
end of the performance period.

 

Individual Performance Pay Targets

 

An individual performance pay range and target as a percentage of base salary
will be established by the Compensation Committee for each of the reporting
officers and shall be based generally on comparable market data.  Performance
pay awards are to be pro-rated over the applicable performance period based on
the number of days employed by the Company in the performance period.

 

Company Objectives for Fiscal Year 2015

 

1. Secure NDA approval for aripiprazole lauroxil.

2. Execute on development plans for pipeline products .

3. Execute commercial plans and successfully launch aripiprazole lauroxil.

4. Manufacture commercial products and clinical trial material to meet our goals
of quality, reliability and efficiency.

5. Achieve financial guidance.

6. Further develop infrastructure and resources to support company initiatives.

7. Manage relationships with key business partners and evaluate new business
opportunities to drive long-term growth and enhance shareholder value.

8. Respond to changing business conditions.

 

Individual Performance

 

Each individual’s performance pay award under the Plan will be determined by the
Compensation Committee. Individual performance against the Company objectives
affects the determination of each individual’s performance pay award relative to
that individual’s target performance pay amount. The CEO of the Company shall
provide the Compensation Committee with recommendations regarding the
performance pay for the President and Senior Vice Presidents. The percentage of
base salary represented by each performance pay award granted under the Plan
shall fall within the target performance pay range.

 

The Company reserves the right to modify the Plan, Company objectives or overall
payouts under the Plan at any time during the course of the fiscal year in
response to changing business goals, needs and operations, and to any
requirements of the Compensation Committee.

 

--------------------------------------------------------------------------------